OliveR, Chiee Judge :
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals for reappraisement enumerated on the attached Schedule A, attached hereto and made a part hereof, consists of egg beaters, can openers, peelers, multi-scoops and stainless steel blades exported from Japan.
It is further stipulated and agreed that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced unit values, ex factory, and that there were no higher foreign values for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement may he deemed submitted for decision on this stipulation.
On tbe agreed facts, I bold that the proper basis for appraisement of the merchandise in question, as hereinabove identified and as enumerated in said schedule “A,” is export value, as defined in section 402(d) of the.Tariff Act of 1930, and that such statutory value therefor are the invoiced unit values, ex-factory.
Judgment will be rendered accordingly.